Matter of Jessica M. v Julio G.R. (2019 NY Slip Op 07696)





Matter of Jessica M. v Julio G.R.


2019 NY Slip Op 07696


Decided on October 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019

Friedman, J.P., Kapnick, Oing, Singh, JJ.


10188

[*1] In re Jessica M., Petitioner-Respondent,
vJulio G.R., Respondent-Appellant.


The Law Offices of Salihah R. Denman, PLLC, Harrison (Salihah R. Denman of counsel), for appellant.
Leslie S. Lowenstein, Woodmere, for respondent.
The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Referee Karen M. C. Cortes), entered on or about March 26, 2018, upon consent, which awarded petitioner sole legal and physical custody of the subject child, and directed that respondent have visitation with the child upon the child's request, unanimously dismissed, without costs, as taken by a nonaggrieved party.
The record reflects that respondent consented to the order, and therefore, it is not appealable since he is not an "aggrieved party" within the meaning of CPLR 5511 (see Matter of Gabrielle N.N. [Jacqueline N.T.], 171 AD3d 671, 672 [1st Dept 2019]; Matter of Kaylin P. [Derval S.], 170 AD3d 592 [1st Dept 2019]). Although respondent maintains that his consent was not knowingly or voluntarily given, his remedy is to move to vacate or resettle the order in Family Court (see Matter of Rinaldi v Faiella, 172 AD3d 871 [2d Dept 2019]; Matter of Rumpel v Powell, 129 AD3d 1344, 1345 [3d Dept 2015]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2019
CLERK